Citation Nr: 1205556	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic left ear infections with left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2009 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  (In the course of developing this record on appeal the RO treated the October 2007 denial as being a final, unappealed rating decision; however, the Board notes that when the Veteran was informed of the denial, he was specifically told that, if he disagreed with the decision, he "write and tell us why."  Although he was also provided with a copy of VA Form 4107, which outlined the specific requirements for initiating an appeal, the Board finds that the Veteran followed the instruction of the October 2007 letter and thereby initiated an appeal.  In letters received in November 2007 and January 2008, the Veteran described why he believed that the October 2007 decision was wrong.  Consequently, given the instruction of the October 2007 RO letter to the Veteran, the Board finds that he responded in a manner sufficient to initiate an appeal.)

Hearings on these matters were held before a Decision Review Officer in January 2010, and before the undersigned Veterans Law Judge on August 23, 2010.  Copies of the hearing transcripts have been associated with the claims folder.  

(The decision below addresses the claim of entitlement to service connection for a left ear disorder.  The claim of entitlement to service connection for right ear hearing loss is addressed in the remand that follows the decision below.)



FINDING OF FACT

The Veteran likely has chronic left ear infections with left ear hearing loss that had an onset during his active military service.


CONCLUSION OF LAW

The Veteran has chronic left ear infections with left ear hearing loss that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's May 1960 entrance examination reflects no evidence of chronic left ear infections or significant hearing loss.  In this regard, a Veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption may be rebutted only by clear and unmistakable evidence that the disorder pre-existed military service and was not aggravated thereby.  § 1111.

The Veteran was treated for a left ear infection in August 1960.  An audiogram conducted in September 1960 showed evidence of impaired hearing, particularly in the higher frequencies.  It was noted that the left ear had been "running several times before coming into service"; however, the Veteran's stated history is insufficient to rebut the presumption of soundness when such pathology was not noted on entrance examination.  The Veteran's April 1963 separation examination showed no abnormality of the ears; however, the Veteran did report a history of running ears and "ear, nose and throat trouble" on his Report of Medical History.  

The Veteran asserts that his left ear infections have been continuous since his discharge from active service and that they have resulted in his profound left ear hearing loss.  Post-service medical evidence includes an April 1998 private treatment record noting that the Veteran had had constant drainage in the left ear and that he had been deaf in that ear for 35 years.  A November 2004 VA clinical record also noted a history of foul-smelling left otorrhea for 25 to 30 years.  A June 2005 VA audiological consultation noted that the Veteran had a severe to profound hearing loss in the left ear, with large amounts of cerumen, debris and drainage in the left ear canal.  The Veteran's private treatment provider submitted a statement in May 2009 stating that the Veteran's left ear disorder was the result of his military service and that his symptoms had been continuous since that time.

The Veteran received a VA audiological examination in June 2010.  His history of military noise exposure as well as post-service exposure to noise while hunting elk with no hearing protection was noted.  The Veteran indicated to the examiner that he had had a history of ear infections prior to service.  Audiometric testing showed a profound sensorineural hearing loss in the left ear.  After reviewing the claims folder, including the service treatment records, and conducting a physical examination of the Veteran, the examiner concluded that it was less likely than not that the Veteran's ear infections were the result of his military service because they began prior to his entry into active service.  She went on to note that the Veteran's left ear hearing loss was the result of his ear infections and post-service exposure to weapons fire while hunting.

On review of the evidence, the Board finds that the presumption of soundness has not been rebutted, which leads to a conclusion that the Veteran had left ear infections and hearing loss that began in service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Left ear infections were noted during service.  The Veteran's private physician has provided a statement indicating that the Veteran's ear infections began during service and have continued since that time.  Although the Veteran's private physician did not have the benefit of viewing the claims folder when rendering his opinion, his opinion is reasonably based on his treatment of the Veteran and the history of the Veteran.  He recorded a note in April 1998, well before the Veteran filed his claim for service connection, indicating that the Veteran had had a history of ear infections and hearing loss in the left ear for approximately 35 years, which falls within the Veteran's period of active service.  In contrast, the VA examiner found that the Veteran's ear infections predated service; however, her conclusions are based upon the Veteran's stated history.  The Veteran is not competent to diagnose an ear infection because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, the examiner did not comment on the May 1960 entrance examination which did not reflect a history of left ear infections.  As a result, this opinion does not provide a basis for concluding that the presumption of soundness is rebutted.  

Given the information showing that the Veteran had the problem during service and since, and because the presumption of soundness has not been rebutted, a grant of service connection for chronic left ear infections with left ear hearing loss is warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. 


ORDER

Service connection for chronic left ear infections with left ear hearing loss is granted.  


REMAND

The Veteran also claims service connection for right ear hearing loss, which he attributes to noise exposure during service.  A September 8, 1960 service treatment record reflects that the Veteran's military occupational specialty was engine maintenance and that he was exposed to the noise of air compressors.  Thus, exposure to potentially damaging noise is shown based on the time, place and circumstances of the Veteran's service.  

The Veteran's service treatment records reflect that he entered service with puretone thresholds on audiometric testing in May 1960 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
n/a
15

(The Board notes that service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.)

An audiogram conducted on September 8, 1960 showed puretone thresholds as follows:




HERTZ




256
512
1024
2048
4096
8192
RIGHT
20
10
10
0
15
10

Whispered voice testing accomplished upon discharge from service was reportedly normal; however, this method is unreliable in determining whether the Veteran was experiencing right ear hearing loss upon discharge from service.  

An audiological consult conducted in June 2005 showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
20

These findings do not reflect a hearing loss for VA compensation purposes.  However, a June 2010 VA audiological examination showed that the Veteran's right ear hearing loss had deteriorated significantly since June 2005.  The examiner found that the Veteran's right ear hearing loss was less likely than not attributable to his military service and was more likely than not due to post-service exposure to firing weapons while hunting elk.  However, the examiner did not explain her finding in the context of evidence of acoustic trauma in service, or explain why right ear hearing loss was more likely attributable to post-service hunting, in light of the fact that there was very little decrease in the Veteran's hearing from 1960 to 2005 but a precipitous decline in hearing acuity from 2005 to 2010.  The Board finds that the matter should be referred to the June 2010 examiner for clarification of her opinion.  The examiner should also be asked to convert the September 8, 1960 audiogram results to International Standards Organization (ISO) units, if possible.  

Finally, the Board notes that post-service treatment records from the Muskogee VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in July 2010.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Muskogee VAMC and request that all records of the Veteran's treatment at that facility since July 2010 be provided for inclusion in the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records.

2.  After the aforementioned development has been completed, return the claims folder to the June 2010 audiological examiner, if available.  The examiner is requested to provide a detailed explanation for her conclusion that the Veteran's right ear hearing loss was not the result of acoustic trauma in service, and was instead the result of post-service exposure to weapons while hunting, especially in light of the indications that right ear hearing loss did not significantly deteriorate between 1960 and 2005, but declined markedly from 2005 to 2010.  The examiner should explain her opinion, citing to the record and/or medical authority to support her view.  The examiner should also interpret the September 8, 1960 audiogram, if possible, in ISO units.  If such interpretation is not possible, the examiner should comment on whether there was a significant threshold shift between the audiogram conducted at service entry and the September 1960 audiogram, as well as whether such a shift can be seen between September 1960 and the June 2005 VA audiological consultation.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that she cannot provide an opinion on the issue without resorting to speculation, the 

examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

3.  After the above has been completed, readjudicate the right ear claim, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


